                                                                    June 26, 2019

  Judge Alan M. Koschik
  John F. Seiberling Federal Building & U.S. Courthouse
  2 South Main Street
  Akron, Ohio 44308

  RE:    In re: FirstEnergy Solutions Corp, et al.
         Case No.: 18-50757-amk

  Dear Judge Koschik,

  The Environmental Law & Policy Center, Environmental Defense Fund, Ohio Citizen Action
  and Ohio Environmental Council bring to the Court’s attention the attached Opinion of the
  Supreme Court of Ohio: In re Application of Ohio Edison Co., Slip Opinion No. 2019-Ohio-
  2401, issued on June 19, 2019. We submit this in connection with the anticipated objections
  to the pending plan of confirmation [Dkt. 2658], scheduled for hearing on August 20,
  2019. The court decision is a matter of public record that may affect several confirmation
  requirements and objections, and we submit it now without related advocacy for those
  reasons. Thank you for the Court’s consideration.


                                               Sincerely,



                                               Howard A. Learner

                                               One of the Attorneys for the
                                               Environmental Law & Policy Center, et al.

  cc: All Counsel, via EM/ECF


  Enclosure




18-50757-amk    Doc 2832      FILED 06/26/19         ENTERED 06/26/19 14:33:26      Page 1 of 38
       [Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as In
       re Application of Ohio Edison Co., Slip Opinion No. 2019-Ohio-2401.]




                                                NOTICE
            This slip opinion is subject to formal revision before it is published in an
            advance sheet of the Ohio Official Reports. Readers are requested to
            promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
            South Front Street, Columbus, Ohio 43215, of any typographical or other
            formal errors in the opinion, in order that corrections may be made before
            the opinion is published.



                                 SLIP OPINION NO. 2019-OHIO-2401
           IN RE APPLICATION OF OHIO EDISON COMPANY, CLEVELAND ELECTRIC
       ILLUMINATING COMPANY, AND TOLEDO EDISON COMPANY FOR AUTHORITY TO
         PROVIDE FOR A STANDARD SERVICE OFFER PURSUANT TO R.C. 4928.143 IN
                           THE FORM OF AN ELECTRIC SECURITY PLAN;

             SIERRA CLUB ET AL., APPELLANTS; PUBLIC UTILITIES COMMISSION,
            APPELLEE; OHIO EDISON COMPANY ET AL., INTERVENING APPELLEES.
         [Until this opinion appears in the Ohio Official Reports advance sheets, it
           may be cited as In re Application of Ohio Edison Co., Slip Opinion No.
                                           2019-Ohio-2401.]
       Public      utilities—Electric-security        plan—R.C.        4928.143—Commission’s
                determination that distribution modernization rider constituted an incentive
                under R.C. 4928.(B)(2)(h) was unlawful and unreasonable—Order
                affirmed in part and reversed in part and cause remanded.
       (Nos. 2017-1444 and 2017-1664—Submitted January 9, 2019—Decided June 19,
                                                  2019.)
               APPEAL from the Public Utilities Commission, No. 14-1297-EL-SSO.




18-50757-amk     Doc 2832       FILED 06/26/19         ENTERED 06/26/19 14:33:26                Page 2 of 38
                                       SUPREME COURT OF OHIO




                                        ____________________
               DONNELLY, J.
               {¶ 1} This cause originates from an order of the Public Utilities
       Commission of Ohio (“commission” or “PUCO”) that modified and approved an
       electric-security plan (“ESP”) for the FirstEnergy Companies (Ohio Edison
       Company, The Cleveland Electric Illuminating Company, and The Toledo Edison
       Company) (collectively “FirstEnergy” or the “companies”). The central issue
       before this court is the commission’s modification of the ESP to add a distribution
       modernization rider1 (“DMR”) that was not part of the original application and
       allows the companies to collect what they estimate to be $168 to 204 million in
       extra revenue per year. The commission concluded that the DMR was valid under
       R.C. 4928.143(B)(2)(h) because the revenue it generated would purportedly serve
       as an incentive for the companies to modernize their distribution systems. Nineteen
       parties appealed,2 challenging the addition of the DMR and other aspects of the
       commission’s order approving the ESP.
               {¶ 2} For the reasons that follow, we affirm the commission’s order in part,
       reverse it in part as it relates to the DMR, and remand with instruction to remove
       the DMR from FirstEnergy’s ESP.
                               I.       Facts and Procedural History
               {¶ 3} R.C. 4928.141(A) requires electric-distribution utilities to make a
       “standard service offer” of generation service to consumers in one of two ways:
       through a “market rate offer” (under R.C. 4928.142) or an ESP (under R.C.
       4928.143).     In early 2016, the commission approved the fourth ESP of the


       1
        A rider is a temporary, additional charge that is separate from the basic monthly rates.
       2
        Appellants include the Northeast Ohio Public Energy Council (“NOPEC”), Sierra Club (“Sierra”),
       Ohio Manufacturers’ Association Energy Group (“OMAEG”), Ohio Environmental Council,
       Environmental Defense Fund, and Environmental Law and Policy Center (collectively the
       “Environmental Groups”), and the Office of the Ohio Consumers’ Counsel, Northwest Ohio
       Aggregation Coalition, and its individual member communities (collectively “OCC”).




                                                     2


18-50757-amk     Doc 2832       FILED 06/26/19           ENTERED 06/26/19 14:33:26               Page 3 of 38
                                       January Term, 2019




       companies. In re Application of Ohio Edison Company, Pub. Util. Comm. No. 14-
       1297-EL-SSO (March 31, 2016) (“ESP Order”).              As part of the ESP, the
       commission authorized a Retail Rate Stability Rider (“Rider RRS”). Rider RRS
       was proposed as a generation charge that was intended to protect ratepayers from
       price volatility. Specifically, it was designed to stabilize retail customer rates by
       providing a financial hedge—a type of insurance—against fluctuating wholesale
       power prices.
               {¶ 4} Less than a month after the commission issued the ESP Order, the
       Federal Energy Regulatory Commission (“FERC”) rescinded a waiver on affiliate
       power-sales restrictions previously granted to FirstEnergy Solutions, an affiliate of
       the companies. Elec. Power Supply Assn. v. FirstEnergy Solutions Corp., 155
       FERC ¶ 61, 101 (April 27, 2016). As a result, several parties filed applications for
       rehearing in the ESP case requesting the commission to, among other things,
       consider the impact of the FERC order on Rider RRS. See R.C. 4903.10. The
       commission granted rehearing.
               {¶ 5} On June 29, 2016, the commission’s staff proposed that the
       commission adopt the DMR as an alternative to Rider RRS. The commission’s
       staff was concerned that Rider RRS could be construed as an unlawful transition
       charge and could also conflict with FERC’s authority over wholesale power
       markets. In addition, staff believed that the DMR would serve as an incentive for
       the companies to upgrade and modernize their distribution systems.
               {¶ 6} By October 12, 2016, the commission had issued its fifth rehearing
       entry, which eliminated Rider RRS from the ESP. In its place, the commission
       authorized the companies to implement the DMR.           The commission initially
       authorized the companies to collect $132.5 million annually for three years under
       the DMR. The commission then ordered that the DMR be adjusted upward to
       account for federal corporate income taxes, which raised the annual recovery to
       approximately $204 million. With the passage of the Tax Cuts and Jobs Act of




                                                3


18-50757-amk    Doc 2832      FILED 06/26/19        ENTERED 06/26/19 14:33:26          Page 4 of 38
                                   SUPREME COURT OF OHIO




       2017—which reduced the federal corporate income tax rate from 35 percent to 21
       percent—this amount was ultimately lowered to an estimated $168 million for 2018
       and 2019. In re Application of Ohio Edison Co., Pub. Util. Comm. No. 17-2280-
       EL-RDR, 2018 Ohio PUC LEXIS 203 (Feb. 28, 2018).
               {¶ 7} After four more rounds of rehearing, the commission issued a final,
       appealable order on October 11, 2017.        Appellants then filed these appeals,
       challenging the commission’s decision to approve the ESP. FirstEnergy and Ohio
       Energy Group have intervened as appellees in support of the commission’s
       decision.
                                  II.    Standard of Review
               {¶ 8} “R.C. 4903.13 provides that a PUCO order shall be reversed, vacated,
       or modified by this court only when, upon consideration of the record, the court
       finds the order to be unlawful or unreasonable.” Constellation NewEnergy, Inc. v.
       Pub. Util. Comm., 104 Ohio St.3d 530, 2004-Ohio-6767, 820 N.E.2d 885, ¶ 50.
       We will not reverse or modify a PUCO decision as to questions of fact when the
       record contains sufficient probative evidence to show that the commission’s
       decision was not manifestly against the weight of the evidence and was not so
       clearly unsupported by the record as to show misapprehension, mistake, or willful
       disregard of duty. Monongahela Power Co. v. Pub. Util. Comm., 104 Ohio St.3d
       571, 2004-Ohio-6896, 820 N.E.2d 921, ¶ 29. The “appellant bears the burden of
       demonstrating that the commission’s decision is against the manifest weight of the
       evidence or is clearly unsupported by the record.” Id.
               {¶ 9} Although the court has “complete and independent power of review
       as to all questions of law” in appeals from the PUCO, Ohio Edison Co. v. Pub. Util.
       Comm., 78 Ohio St.3d 466, 469, 678 N.E.2d 922 (1997), we may rely on the
       expertise of a state agency in interpreting a law when “highly specialized issues”
       are involved and when “agency expertise would, therefore, be of assistance in




                                               4


18-50757-amk       Doc 2832   FILED 06/26/19       ENTERED 06/26/19 14:33:26         Page 5 of 38
                                         January Term, 2019




       discerning the presumed intent of our General Assembly,” Consumers’ Counsel v.
       Pub. Util. Comm., 58 Ohio St.2d 108, 110, 388 N.E.2d 1370 (1979).
                                           III.   Analysis
               {¶ 10} Together, appellants raise 25 propositions of law.       The main
       challenges are to the DMR, so we address them first.
               A. Whether the commission erred in approving the DMR under
                                      R.C. 4928.143(B)(2)(h):
       Sierra Propositions of Law Nos. 1-3; Environmental Groups Propositions of
        Law Nos. 1-3; OCC Proposition of Law No. 1; OMAEG Proposition of Law
                          No. 4; NOPEC Propositions of Law Nos. 1-2
               {¶ 11} As noted, during the rehearing process, the commission’s staff
       proposed the DMR as an alternative to Rider RRS. The staff intended the DMR to
       provide FirstEnergy Corporation, through the companies, with funds to improve its
       credit rating and assure continued access to credit on reasonable terms, which
       would then allow FirstEnergy Corporation to borrow adequate capital to support
       the companies’ grid-modernization initiatives.         According to its staff, the
       commission could approve the DMR under R.C. 4928.143(B)(2)(h), which allows
       for:


               Provisions regarding the utility’s distribution service, including,
               without limitation and notwithstanding any provision of Title XLIX
               of the Revised Code to the contrary, * * * provisions regarding
               distribution infrastructure and modernization incentives for the
               electric distribution utility.


               {¶ 12} The commission agreed with its staff and found that this section
       authorized the DMR as a “provision[] regarding distribution infrastructure and
       modernization incentives for the electric distribution utility.” Pub. Util. Comm.




                                                  5


18-50757-amk    Doc 2832       FILED 06/26/19         ENTERED 06/26/19 14:33:26      Page 6 of 38
                                    SUPREME COURT OF OHIO




       No. 14-1297-EL-SSO, Fifth rehearing entry, ¶ 127 (Oct. 12, 2016).                The
       commission found that the “testimony demonstrates that Staff intends for Rider
       DMR to jump start the Companies’ grid modernization efforts.” Id. at ¶ 190.
       According to the commission, “the record demonstrates that Rider DMR is intended
       to stimulate the Companies to focus their innovation and resources on modernizing
       their distribution systems.” Id.
               {¶ 13} Appellants collectively raise several challenges to the commission’s
       determination that the DMR is a lawful component of an ESP under R.C.
       4928.143(B)(2)(h). The following two of appellants’ arguments are well-taken.
        1. The DMR does not qualify as an incentive under R.C. 4928.143(B)(2)(h)
               {¶ 14} Appellants argue that the DMR does not qualify as a proper incentive
       under R.C. 4928.143(B)(2)(h) because it does not require the companies to take any
       action in exchange for receiving the DMR funds. According to appellants, the
       DMR does not jump-start the companies’ grid-modernization efforts because it
       does not compensate the companies for investing in distribution-modernization
       projects, require them to undertake any modernization projects, or require them to
       complete any such projects within a specified time period. After review, we find
       that the DMR does not serve as an incentive within the meaning of the statute.
               {¶ 15} The commission relied on a dictionary definition of “ ‘incentive,’ ”
       as “ ‘something that stimulates one to take action, work harder, etc.; stimulus;
       encouragement.’ ” Pub. Util. Comm. No. 14-1297-EL-SSO, Fifth rehearing entry,
       ¶ 190 (Oct. 12, 2016), quoting Webster’s New World Dictionary 682 (3d College
       Ed.1988). The commission found that under its preferred definition, the DMR
       qualified as an incentive under R.C. 4928.143(B)(2)(h) because the rider “is
       intended to stimulate the Companies to focus their innovation and resources on
       modernizing their distribution systems.” Id. at ¶ 190.
               {¶ 16} Although the commission defined incentive, it did not explain how
       the DMR operates as an incentive. An incentive generally serves to induce




                                                6


18-50757-amk    Doc 2832      FILED 06/26/19        ENTERED 06/26/19 14:33:26        Page 7 of 38
                                        January Term, 2019




       someone to take some action that otherwise would not be taken but for the
       incentive. Moreover, the DMR is a financial incentive and “it is inherent in an
       incentive payment that the recipient must do something to be paid.” Len Stoler,
       Inc. v. Volkswagen Group of America, Inc., 232 F.Supp.3d 813, 822 (E.D.Va.2017).
       That is, the payment of a monetary incentive is generally conditioned upon
       completion of a particular action.
               {¶ 17} In the context of public-utility regulation, cost-based ratemaking
       already ensures that the utility will recover its prudently incurred costs of providing
       service plus a fair rate of return on its capital investments (such as power plants or
       distribution systems). R.C. 4909.15(A); Babbit v. Pub. Util. Comm., 59 Ohio St.2d
       81, 90, 391 N.E.2d 1376 (1979). In contrast, incentive ratemaking uses rewards
       and penalties that link utility revenues to various standards or goals. For instance,
       in the ESP Order, the commission had originally approved a 50-basis-point adder
       to the return on equity in another rider, the Advanced Metering Infrastructure Rider
       (“Rider AMI”). The commission approved Rider AMI as the mechanism through
       which FirstEnergy would recover capital expenditures and other distribution-
       infrastructure investments.     The 50-basis-point adder would have provided
       additional recovery above the companies’ incurred costs as an incentive for any
       investments made for grid modernization in Ohio. The commission also required
       each company to include a timeline for when it would achieve full smart-meter
       installation as part of its grid-modernization efforts.
               {¶ 18} On rehearing, the commission replaced the 50-point adder with the
       DMR.     As noted, the DMR was designed to provide credit support for the
       FirstEnergy Corporation—through the companies—so it could borrow capital on
       more reasonable terms in order to support its grid-modernization initiatives. In
       finding that the DMR is an incentive, the commission relied solely on its staff’s
       intent “for Rider DMR to jump start the Companies’ grid modernization efforts.”
       But the commission pointed to nothing in the record that demonstrates how this




                                                  7


18-50757-amk    Doc 2832      FILED 06/26/19          ENTERED 06/26/19 14:33:26          Page 8 of 38
                                   SUPREME COURT OF OHIO




       cash infusion incentivizes FirstEnergy to accomplish that goal. The companies will
       already recover the costs of any future grid-modernization projects under Rider
       AMI, so the DMR would provide additional revenue beyond what the companies
       would recover for modernizing their distribution systems. The critical problem is
       that the companies are not required to make any investments to modernize the
       distribution grid in exchange for DMR revenues. Unlike the 50-point adder, the
       DMR includes no directives or timelines regarding specific distribution-
       modernization projects. And in fact, the commission made it clear that there are no
       plans for FirstEnergy to take on any modernization projects in the immediate future.
       Nor did the commission place any effective condition or penalty on the companies’
       receipt of revenues if the DMR funds did not serve the intended purpose. The
       commission simply authorized the companies to receive DMR funds up front before
       any infrastructure-improvement projects were undertaken or completed, removing
       any effective incentive for FirstEnergy to use the DMR funds to modernize its
       infrastructure.
               {¶ 19} We generally defer to the commission’s interpretations on rate-
       related statutory provisions, but only if they are reasonable. In re Application of
       Columbus S. Power Co., 138 Ohio St.3d 448, 2014-Ohio-462, 8 N.E.3d 863, ¶ 29.
       The commission’s finding that the DMR operates as an incentive under R.C.
       4928.143(B)(2)(h) is both unlawful and unreasonable because it lacks evidence and
       sound reasoning.      The commission relied solely on rehearing testimony
       demonstrating that its staff intends for the DMR to jump-start the companies’ grid-
       modernization efforts. But the PUCO staff’s intent does not explain how the DMR
       will encourage the companies to invest in distribution modernization. Utility
       companies can be expected to respond to financial motivations, but not if the
       commission awards them money up front with no meaningful conditions attached.
       Although the DMR may make it possible for FirstEnergy to obtain capital for future
       infrastructure investment on more favorable credit terms, the evidence cited does




                                                8


18-50757-amk    Doc 2832     FILED 06/26/19         ENTERED 06/26/19 14:33:26         Page 9 of 38
                                       January Term, 2019




       not support the commission’s finding that the DMR qualifies as an incentive under
       R.C. 4928.143(B)(2)(h). The PUCO staff’s wishful thinking cannot take the place
       of real requirements, restrictions, or conditions imposed by the commission for the
       use of DMR funds.
        2. The conditions placed on the recovery of DMR revenue are not sufficient
                                      to protect ratepayers
               {¶ 20} The commission conditioned recovery of DMR revenue on (1)
       FirstEnergy Corporation keeping its corporate headquarters and nexus of
       operations in Akron, (2) no change in the “control” of the companies as that term
       is defined in R.C. 4905.402(A)(1), and (3) a demonstration of sufficient progress
       in implementing and deploying grid-modernization programs approved by the
       commission.
               {¶ 21} Appellants challenge those conditions as meaningless and failing to
       protect ratepayers. FirstEnergy counters that the conditions placed on the receipt
       and use of DMR revenue ensure that it will be used to jump-start distribution-grid-
       modernization initiatives. As FirstEnergy sees it, these conditions ensure that the
       DMR operates as an incentive and not a gift to the companies.
               {¶ 22} We agree with appellants that there are no discernable consequences
       or repercussions if FirstEnergy fails to comply with the conditions imposed for
       receiving DMR funds. Ostensibly, FirstEnergy would forfeit the DMR if it failed
       to comply with any of the conditions. But FirstEnergy has been recovering DMR
       revenue since January 1, 2017, and the commission did not make the DMR subject
       to refund if FirstEnergy does not meet the required conditions.
               {¶ 23} Moreover, despite our finding that the DMR is unlawful, no refund
       is available to ratepayers for money already recovered under the rider. R.C.
       4905.32 bars any refund of recovered rates unless the tariff applicable to those rates
       sets forth a refund mechanism. In re Rev. of Alternative Energy Rider Contained
       in Tariffs of Ohio Edison Co., 153 Ohio St.3d 289, 2018-Ohio-229, 106 N.E.3d 1,




                                                 9


18-50757-amk   Doc 2832      FILED 06/26/19          ENTERED 06/26/19 14:33:26         Page 10 of 38
                                     SUPREME COURT OF OHIO




       ¶ 15-20.     FirstEnergy’s tariffs for the DMR, however, contain no refund
       mechanism.
           a. The commission’s audit review of DMR expenditures is not helpful
               {¶ 24} The commission did direct its staff to periodically review how the
       companies and FirstEnergy Corporation use the DMR funds to ensure that such
       funds are used, directly or indirectly, in support of grid modernization.           On
       rehearing, the commission clarified that its review will be “ongoing and conducted
       in real time.” And to assist in this review, the commission directed its staff to retain
       a third-party monitor to ensure that DMR funds are expended appropriately. Those
       reviews, however, do not sufficiently protect ratepayers from possible misuse of
       DMR funds.
               {¶ 25} On December 11, 2017, the commission opened up a docket to
       review FirstEnergy’s DMR charges and expenditures. The commission appointed
       Oxford Advisors, L.L.C., as the third-party monitor to review FirstEnergy’s use of
       DMR funds.       The commission directed Oxford to submit periodic reports
       documenting whether the companies have implemented the DMR in compliance
       with its prior orders. Specifically, Oxford is required to submit quarterly updates
       to the PUCO staff on the use of DMR funds, a midterm report in the event that the
       companies seek to extend the DMR beyond its initial three-year term, and a final
       report within 90 days of the termination of the DMR.
               {¶ 26} Although the commission authorized any participant in the
       proceeding to examine Oxford’s conclusions, results, and recommendations, those
       reports will not be available to the parties until they are filed with the commission.
       This will not occur, however, until FirstEnergy seeks to either extend or terminate
       the DMR, and so it appears that the parties will not be able to challenge Oxford’s
       findings until well after the DMR funds have been recovered and spent. Thus, it is
       not clear what remedy would be available should the commission (or this court on
       appeal) find that FirstEnergy has misused DMR funds.




                                                 10


18-50757-amk   Doc 2832       FILED 06/26/19       ENTERED 06/26/19 14:33:26             Page 11 of 38
                                        January Term, 2019




        b. The commission’s PowerForward initiative delays the implementation of
                            FirstEnergy’s grid-modernization plan
               {¶ 27} The commission also conditioned FirstEnergy’s receipt of DMR
       funds on a demonstration of sufficient progress in the implementation and
       deployment of commission-approved grid-modernization programs.           But this
       condition is essentially meaningless because the commission set up a process in
       which no projects will be approved until after the commission has completed its
       PowerForward initiative. PowerForward is a roadmap for the future of electric
       distribution utility service in Ohio and includes grid modernization as a key
       component. The commission completed the PowerForward roadmap on August
       29, 2018, and is in the process of implementing it through partnerships with Ohio
       stakeholders   and    national    experts.      See   www.puco.ohio.gov/industry-
       information/industry-topics/powerforward/ (accessed June 17, 2019).
               {¶ 28} The companies did file an application on February 29, 2016, opening
       up the FirstEnergy Grid Modernization Business Plan, Pub. Util. Comm. No. 16-
       481-EL-UNC. But the commission will take no action in this docket until after it
       completes the PowerForward initiative. Because the DMR was initially approved
       for only three years—ending in 2019 unless extended—it is possible, if not likely,
       that the companies will recover most, if not all, of the DMR revenue before the
       commission approves any modernization projects for the companies.
               {¶ 29} In the end, these conditions on the DMR contain no consequences—
       and offer no protection to ratepayers—if FirstEnergy fails to honor them. Given
       the foregoing, we reverse the commission’s determination that the DMR constitutes
       an incentive under R.C. 4928.143(B)(2)(h). On remand, the commission should
       remove the DMR from FirstEnergy’s ESP.




                                                11


18-50757-amk   Doc 2832      FILED 06/26/19         ENTERED 06/26/19 14:33:26       Page 12 of 38
                                    SUPREME COURT OF OHIO




          B. Whether the commission erred in approving the DMR on additional
                                            grounds:
        OMAEG Propositions of Law Nos. 5, 6, and 8; NOPEC Proposition of Law
                    No. 3; Environmental Groups Proposition of Law No. 1
                {¶ 30} Appellants raise several other challenges to the commission’s
       determination that the DMR is lawful under R.C. 4928.143. Appellants contend
       that the DMR is unlawful because its purpose of providing credit support is not
       contemplated in any of the nine permissible categories under R.C. 4928.143(B)(2)
       and it lacks an adequate nexus to the provision of distribution service as required
       by R.C. 4928.143(B)(2)(h). Appellants also maintain that the DMR violates the
       prohibition against unlawful transition revenue under R.C. 4928.38, fails to
       advance state electric policies under R.C. 4928.02, and imposes unjust,
       unreasonable, and unlawful rates in violation of R.C. 4905.22.
                {¶ 31} In view of our decision to reverse the commission on the incentive-
       ratemaking finding and DMR conditions, we need not reach these other matters.
       Accordingly, we dismiss these arguments as moot. See In re Application of
       Columbus S. Power Co., 138 Ohio St.3d 448, 2014-Ohio-462, 8 N.E.3d 863, at
       ¶ 39.
               C. Whether the commission erred in excluding the DMR from the
                    significantly-excessive-earnings test, R.C. 4928.143(F):
               OCC Proposition of Law No. 2; OMAEG Proposition of Law No. 7
                {¶ 32} Appellants argue that the commission erred when it excluded DMR
       revenues from the significantly-excessive-earnings test (“SEET”).         Electric-
       distribution utilities that opt to provide service under an ESP must undergo an
       annual earnings review. R.C. 4928.143(F) requires the commission to consider
       annually whether the plan resulted in significantly excessive earnings compared to
       companies facing comparable risk. If the ESP resulted in significantly excessive
       earnings, the utility must return the excess to its customers. R.C. 4928.143(F). In




                                                12


18-50757-amk     Doc 2832     FILED 06/26/19      ENTERED 06/26/19 14:33:26          Page 13 of 38
                                       January Term, 2019




       the proceedings below, the commission found that “DMR revenues should be
       excluded from SEET calculations.” Pub. Util. Comm. No. 14-1297-EL-SSO, Fifth
       rehearing entry, ¶ 212 (Oct. 12, 2016).
                {¶ 33} The commission stated on rehearing that the challenges to the SEET
       determination in this case are premature, implying that they can be raised in the
       next SEET proceeding. The fact that there is “ample opportunity later to bring [a]
       legal challenge at a time when harm is more imminent and more certain,” Ohio
       Forestry Assn., Inc. v. Sierra Club, 523 U.S. 726, 734, 118 S.Ct. 1665, 140 L.Ed.2d
       921 (1998), supports withholding review at this time. See also Elyria Foundry Co.
       v. Pub. Util. Comm., 114 Ohio St.3d 305, 2007-Ohio-4164, 871 N.E.2d 1176, ¶ 32
       (finding no prejudice stemming from commission’s order when the order had no
       ratemaking effect and parties could challenge the recovery of deferred expenses in
       next rate case).
                {¶ 34} Further, utility customers will not be prejudiced by the failure to
       immediately address the issue. R.C. 4928.143(F) expressly provides for customer
       refunds if the ESP resulted in significantly excessive earnings, but that
       determination can be made only in a SEET proceeding. Appellants have failed to
       demonstrate that deferring review at this time will result in real harm. Accordingly,
       we decline to address the SEET issue at this time.
           D. Whether the commission properly conducted the statutory test for
                          approving an ESP under R.C. 4928.143(C)(1):
               OCC Proposition of Law No. 4; NOPEC Proposition of Law No. 4
                {¶ 35} R.C. 4928.143(C)(1) requires the commission to approve an ESP if
       it is “more favorable in the aggregate” than the expected result of a market-rate
       offer. The statute, however, “does not bind the commission to a strict price
       comparison.” In re Application of Columbus S. Power Co., 128 Ohio St.3d 402,
       2011-Ohio-958, 945 N.E.2d 501, ¶ 27. Instead, “in evaluating the favorability of a




                                                 13


18-50757-amk    Doc 2832      FILED 06/26/19      ENTERED 06/26/19 14:33:26           Page 14 of 38
                                    SUPREME COURT OF OHIO




       plan, the statute instructs the commission to consider ‘pricing and all other terms
       and conditions.’ ” (Emphasis deleted.) Id., quoting R.C. 4928.143(C)(1).
               {¶ 36} Appellants argue that the commission improperly applied the
       statutory test by excluding the costs of the DMR and another ESP rider—the
       Government Directive Recovery Rider—when it weighed the ESP against the
       market-rate offer. We affirm the commission on this issue for the following
       reasons.
        1. We need not decide whether the commission erred in refusing to consider
                             DMR revenues under the statutory test
               {¶ 37} Appellants first argue that the commission unlawfully failed to
       consider the costs of the DMR when it conducted the statutory test under R.C.
       4928.143(C)(1). The commission did not weigh the costs of the DMR to ratepayers
       under the statutory test because it determined that the same amount of revenue
       could be recovered by the companies from ratepayers had the companies sought a
       market-rate offer under R.C. 4928.142 rather than an ESP. Although we question
       the commission’s interpretation of R.C. 4928.142 to exclude the DMR revenues
       under the ESP-versus-market-rate-offer test, our decision holding that the DMR is
       unlawful renders this issue moot.
           2. The commission did not err in refusing to consider the costs of the
               Government Directive Recovery Rider under the statutory test
               {¶ 38} Appellants also fault the commission for not considering the costs of
       the Government Directive Recovery Rider when it conducted the ESP-versus-
       market-rate-offer test. The purpose of the Government Directive Recovery Rider
       was to allow the companies to recover future unforeseen costs that were required
       by federal or state mandates. No costs were to be included in the rider until (1) the
       companies incurred actual costs for complying with the government mandates, and
       (2) the commission deemed the costs were prudently incurred in a separate
       proceeding.




                                                14


18-50757-amk      Doc 2832    FILED 06/26/19      ENTERED 06/26/19 14:33:26           Page 15 of 38
                                      January Term, 2019




               {¶ 39} We have upheld the commission’s decision to exclude no-cost or
       placeholder riders from the statutory test when, as here, no costs are recovered
       under the rider during the ESP term. In re Application of Ohio Power Co., 155
       Ohio St.3d 326, 2018-Ohio-4698, 121 N.E.3d 320, ¶ 37. Accordingly, we reject
       appellants’ argument.
         E. Whether the commission erred when it found that the companies could
                withdraw the ESP in response to a mandate from this court:
                                 OCC Proposition of Law No. 3
               {¶ 40} OCC argues that the commission erred in finding that R.C.
       4928.143(C) allowed FirstEnergy to withdraw and terminate its ESP in response to
       a court-ordered modification on appeal.       R.C. 4928.143(C)(1) requires the
       commission to “approve,” “modify and approve,” or “disapprove” an ESP
       application. “If the commission modifies and approves an application,” the “utility
       may withdraw the application, thereby terminating it, and may file a new standard
       service offer.” R.C. 4928.143(C)(2)(a). On rehearing, the commission found that
       the companies’ right to withdraw and terminate an ESP application does not lapse
       until the conclusion of the rehearing process and appellate review. OCC maintains
       that the companies have a limited right to withdraw under R.C. 4928.143(C)(2)(a)
       and that allowing an electric utility to withdraw and terminate the ESP in response
       to a court decision reversing a commission order would circumvent this court’s
       authority to review commission orders under R.C. 4903.13.
               {¶ 41} FirstEnergy, however, has not withdrawn its ESP at this time.
       Hence, whether the companies may collect ESP rates for some period of time and
       then withdraw the ESP following an adverse ruling on appeal is a hypothetical
       question. Because the question is purely hypothetical, we decline to address OCC’s
       third proposition of law. In re Application of Columbus S. Power Co., 128 Ohio
       St.3d 512, 2011-Ohio-1788, 947 N.E.2d 655, at ¶ 44-49.




                                                15


18-50757-amk   Doc 2832        FILED 06/26/19    ENTERED 06/26/19 14:33:26           Page 16 of 38
                                    SUPREME COURT OF OHIO




         F. Whether the commission approved the Government Directive Recovery
                         Rider in violation of commission precedent:
                             OMAEG Proposition of Law No. 10
               {¶ 42} OMAEG claims that the commission departed from its own
       precedent without sufficient explanation when it approved the placeholder
       Government Directive Recovery Rider. OMAEG maintains that in a prior ESP
       proceeding the commission rejected a placeholder rider that recovered the same
       type of government-mandated costs.        See In re Application of Ohio Power
       Company, Pub. Util. Comm. No. 13-2385-EL-SSO (Feb. 25, 2015), at ¶ 59-62.
               {¶ 43} Contrary to OMAEG’s assertion, the commission explained that the
       Government Directive Recovery Rider is different because in the prior ESP case
       AEP Ohio had an existing mechanism to recover government-mandated costs. In
       contrast, FirstEnergy is operating under an eight-year base distribution rate freeze,
       so the Government Directive Recovery Rider was approved as the mechanism to
       allow for recovery of any future government mandated costs.            In sum, the
       commission adequately explained why it did not follow the case cited by OMAEG.
       As this is the only basis upon which OMAEG attacks the rider, we reject OMAEG’s
       tenth proposition of law. See In re Application of Columbus S. Power Co. at ¶ 50-
       54.
         G. Whether the commission’s approval of the Delivery Capital Recovery
                                 Rider lacked record support:
                              OMAEG Proposition of Law No. 9
               {¶ 44} OMAEG challenges the commission’s decision to approve the
       Delivery Capital Recovery Rider as part of the ESP.          The Delivery Capital
       Recovery Rider allows the companies to accelerate the recovery of distribution
       investments when compared to recovery through a distribution-base-rate case.
               {¶ 45} OMAEG first claims that the commission erred when it approved the
       Delivery Capital Recovery Rider without record support in violation of R.C.




                                                16


18-50757-amk   Doc 2832      FILED 06/26/19       ENTERED 06/26/19 14:33:26           Page 17 of 38
                                      January Term, 2019




       4903.09. But OMAEG overlooks that the commission did cite evidence to support
       the approval of the Delivery Capital Recovery Rider. Pub. Util. Comm. No. 14-
       1297-EL-SSO, Fifth rehearing entry, ¶ 248-250 (Oct. 12, 2016).
               {¶ 46} OMAEG also claims that the commission allowed the companies to
       recover through this rider the costs associated with general maintenance of the
       distribution system, as opposed to only capital investments. OMAEG claims this
       is error because general-maintenance expenses can be recovered only through a
       distribution-rate case, not through a distribution rider in an ESP proceeding.
       OMAEG, however, cites no evidence that the companies are recovering general-
       maintenance expenses under the Delivery Capital Recovery Rider. OMAEG cites
       the direct testimony of OCC witness James Williams, but Williams never testified
       to this. Instead, Williams testified that the Delivery Capital Recovery Rider
       recovers no distribution-maintenance or operation expenses. Accordingly we reject
       OMAEG’s argument.
         H. Whether the decision to allow FirstEnergy to recover lost distribution
         revenues under the Customer Action Program violated R.C. 4928.66(D):
                      Environmental Groups Proposition of Law No. 4
               {¶ 47} The Environmental Groups argue that the commission violated R.C.
       4928.66(D), which authorizes the “recovery of revenue that otherwise may be
       foregone by the utility as a result of or in connection with the implementation by
       the electric distribution utility of any energy efficiency or energy conservation
       programs.” According to the Environmental Groups, FirstEnergy measured energy
       saved by the conservation actions of consumers rather than from FirstEnergy’s own
       conservation programs. The Environmental Groups maintain FirstEnergy cannot
       recover lost distribution revenues under R.C. 4928.66(D) because the revenues
       were not lost as a result of any programs implemented by FirstEnergy.
               {¶ 48} The Environmental Groups, however, never alleged in an
       application for rehearing that the commission violated R.C. 4928.66(D) by




                                              17


18-50757-amk   Doc 2832     FILED 06/26/19      ENTERED 06/26/19 14:33:26           Page 18 of 38
                                   SUPREME COURT OF OHIO




       allowing FirstEnergy to recover lost distribution revenue under this program. It is
       well settled that setting forth specific grounds for rehearing is a jurisdictional
       prerequisite for our review. Consumers’ Counsel v. Pub. Util. Comm., 70 Ohio
       St.3d 244, 247, 638 N.E.2d 550 (1994); Akron v. Pub. Util. Comm., 55 Ohio St.2d
       155, 161-162, 378 N.E.2d 480 (1978). Moreover, we have strictly construed the
       specificity test set forth in R.C. 4903.10. Discount Cellular, Inc. v. Pub. Util.
       Comm., 112 Ohio St.3d 360, 2007-Ohio-53, 859 N.E.2d 957, ¶ 59. Because the
       Environmental Groups failed to specifically allege a violation of R.C. 4928.66(D)
       on rehearing, we lack jurisdiction to consider the argument now.
               {¶ 49} The Environmental Groups further contend that the commission
       violated R.C. 4903.09 when it offered no reason on rehearing why lost distribution
       revenues for the Customer Action Program are justified under R.C. 4928.66(D).
       Although it is true that R.C. 4903.09 requires the commission to explain its
       decisions, the Environmental Groups’ failure to specifically allege error under R.C.
       4928.66(D) in an application for rehearing left the commission with nothing to
       explain.
               I. Whether the commission erred when it approved Rider RRS:
                         OMAEG Propositions of Law Nos. 1 and 2
               {¶ 50} OMAEG argues in its first proposition of law that the commission
       erred when it approved Rider RRS in the ESP Order. In its second proposition of
       law, OMAEG challenges the commission’s approval of tariffs implementing Rider
       RRS.
               {¶ 51} We decline to decide these issues.       Although the commission
       originally approved Rider RRS in the ESP Order, it later eliminated the rider on
       rehearing and directed the companies to file compliance tariffs removing the rider
       from their rate schedules. Because Rider RRS is no longer part of the ESP, the
       arguments challenging it are moot. See Cincinnati Gas & Elec. Co. v. Pub. Util.




                                               18


18-50757-amk      Doc 2832   FILED 06/26/19      ENTERED 06/26/19 14:33:26           Page 19 of 38
                                      January Term, 2019




       Comm., 103 Ohio St.3d 398, 2004-Ohio-5466, 816 N.E.2d 238, ¶ 15-18. Therefore,
       OMAEG’s first and second propositions of law are rejected.
           J. Whether the commission violated R.C. 4903.10 when it considered
           FirstEnergy’s modified Rider RRS proposal and other alternatives on
                                          rehearing:
                             OMAEG Proposition of Law No. 3
               {¶ 52} As a final matter, OMAEG claims that the commission violated R.C.
       4903.10 when it granted rehearing to consider FirstEnergy’s proposed changes to
       Rider RRS. We reject OMAEG’s arguments for lack of merit.
               {¶ 53} First, OMAEG claims that the commission erred because
       FirstEnergy’s application for rehearing did not specifically allege in what respect
       Rider RRS was unlawful or unreasonable as required by R.C. 4903.10. On
       rehearing, FirstEnergy challenged the commission’s modifications to Rider RRS
       that were made in the ESP Order and offered alternative modifications to Rider
       RRS in response to those modifications.         According to OMAEG, because
       FirstEnergy failed to set forth specifically the grounds on which the ESP was
       unlawful and unreasonable, the commission was required to deny the rehearing
       application and compel the companies to open a new ESP filing to introduce the
       modified Rider RRS proposal.        In turn, OMAEG argues that because the
       commission did not have jurisdiction to consider Rider RRS on rehearing, it did not
       have authority to approve the DMR.
               {¶ 54} Contrary to OMAEG’s assertions, FirstEnergy did set forth specific
       grounds on which the commission erred in modifying Rider RRS in the ESP Order.
       For instance, FirstEnergy alleged that the modifications to the original Rider RRS
       proposal improperly prohibited the recovery of certain costs of the rider, thereby
       increasing the companies’ risk. The companies objected to the risk transfer as
       unreasonable, unsupported by the record, and upsetting the balance of interests
       supporting the ESP stipulation. FirstEnergy also alleged that Rider RRS had been




                                               19


18-50757-amk   Doc 2832     FILED 06/26/19       ENTERED 06/26/19 14:33:26           Page 20 of 38
                                   SUPREME COURT OF OHIO




       rendered unreasonable by a recent FERC order that required a review of the power-
       purchase agreements underlying Rider RRS.
               {¶ 55} Second, OMAEG maintains that the commission violated R.C.
       4903.10(B) when it allowed FirstEnergy to introduce new evidence on rehearing in
       support of its alternative Rider RRS proposal.       R.C. 4903.10(B) allows the
       commission to take additional evidence on rehearing, but only if the evidence “with
       reasonable diligence, could [not] have been offered upon the original hearing.”
       OMAEG asserts that nothing precluded FirstEnergy from offering this new
       evidence during the original hearing. But as noted, the commission modified Rider
       RRS on rehearing, which is what prompted FirstEnergy to introduce evidence to
       support its alternative Rider RRS proposal. Notwithstanding, OMAEG argues that
       it was prejudiced by having to expend additional time and resources to respond to
       the alternative Rider RRS proposals on rehearing. But OMAEG overlooks that it
       would have had to expend additional time and resources if the commission had
       opened up a new ESP case, which is what OMAEG claims the commission should
       have done instead of considering the modified Rider RRS proposal on rehearing.
       Therefore, we reject OMAEG’s third proposition of law.
                                      IV.     Conclusion
               {¶ 56} For the foregoing reasons, we affirm the commission’s order in part
       and reverse in part. On remand, the commission is instructed to immediately
       remove the DMR from the ESP.
                                                                   Order affirmed in part
                                                                     and reversed in part,
                                                                    and cause remanded.
               FRENCH and STEWART, JJ., concur.
               DEWINE, J., concurs in judgment only, with an opinion.
               KENNEDY, J., dissents, with an opinion.
               FISCHER, J., dissents, with an opinion joined by O’CONNOR, C.J.




                                               20


18-50757-amk   Doc 2832      FILED 06/26/19      ENTERED 06/26/19 14:33:26          Page 21 of 38
                                       January Term, 2019




                                       _________________
                DEWINE, J., concurring in judgment only.
                {¶ 57} I agree with the plurality that the distribution modernization rider
       (“DMR”) at issue in this case is not an incentive and hence is not authorized under
       R.C. 4928.143(B)(2)(h). I write separately to explain that this result is reached
       simply by affording the word “incentive” its commonly understood meaning.
               We should not give deference to PUCO’s interpretation of “incentive”
                {¶ 58} This case turns on the meaning of the word incentive. In the view of
       the Public Utilities Commission of Ohio (“PUCO”), the DMR constitutes an
       incentive for grid modernization because improving the financial health of
       FirstEnergy would place FirstEnergy in a position where it could more readily
       obtain capital that might be used to modernize its grid. To reach this determination,
       PUCO relied upon a definition of the word incentive as “ ‘something that stimulates
       one to take action, work harder, etc.; stimulus; encouragement.’ ” Pub. Util.
       Comm. No. 14-1297-EL-SSO, Fifth rehearing entry, ¶ 190 (Oct. 12, 2016), quoting
       Webster’s New World Dictionary 682 (3d College Ed.1988). It concluded that the
       DMR “is intended to stimulate the Companies to focus their innovation and
       resources on modernizing their distribution systems” and that, therefore, the DMR
       constitutes an incentive. Id.
                {¶ 59} The challengers in this case argue that PUCO misconstrued the
       meaning of the word incentive and that simply providing more money to
       FirstEnergy did not constitute an incentive for it to modernize its grid. Before we
       can answer the question of whether the DMR constitutes an incentive, it is
       necessary to determine what weight we should give to PUCO’s interpretation.
                {¶ 60} The FirstEnergy companies contend that PUCO’s understanding of
       the DMR as an incentive “ ‘is entitled to deference as an interpretation of a rate-
       related statutory provision,’ ” quoting In re Application of Columbus S. Power Co.,
       138 Ohio St.3d 448, 2014-Ohio-462, 8 N.E.3d 863, ¶ 29. The plurality accepts this




                                                21


18-50757-amk     Doc 2832     FILED 06/26/19      ENTERED 06/26/19 14:33:26           Page 22 of 38
                                         SUPREME COURT OF OHIO




       premise, saying “we generally defer to the commission’s interpretations on rate-
       related statutory provisions, but only if they are reasonable.” Plurality opinion at
       ¶ 19, citing In re Application of Columbus S. Power Co. at ¶ 29. Thus, under the
       plurality’s mode of analysis we start with PUCO’s reading of the term incentive
       and ask if that reading is reasonable. If we think that PUCO’s interpretation is
       reasonable, then we must defer to it even if we think another interpretation is better
       supported by the statutory text.3
                {¶ 61} As I’ve mentioned before, I’m skeptical of our deference doctrines
       generally and think the court ought to take a hard look at those doctrines in an
       appropriate case. See, e.g., State ex rel. McCann v. Delaware Cty. Bd. of Elections,
       155 Ohio St.3d 14, 2018-Ohio-3342, 118 N.E.3d 224, ¶ 34 (DeWine, J., concurring
       in judgment only). But even without such a wholesale examination, it is clear to
       me that we ought not defer to PUCO’s interpretation in this case.
                {¶ 62} The principal practical arguments for deferring to an agency
       interpretation revolve around the specialized expertise that administrative agencies
       are sometimes thought to possess. See Consumers’ Counsel v. Pub. Util. Comm.,
       58 Ohio St.2d 108, 110, 388 N.E.2d 1370 (1979); Pension Benefit Guar. Corp. v.
       LTV Corp., 496 U.S. 633, 651-652, 110 S.Ct. 2668, 110 L.Ed.2d 579 (1990);
       Skidmore v. Swift & Co., 323 U.S. 134, 140, 65 S.Ct. 161, 89 L.Ed. 124 (1944).
       But here, the question revolves around the meaning of a widely used and commonly
       understood word.        No particular expertise is required to understand what an
       incentive is, and nothing about the surrounding statutory context raises any doubt
       that the word is being used in its ordinary sense. In such a case, if a court is to do


       3
         Whether we accept the invitation to defer to PUCO’s interpretation is not simply an academic
       question in this case. As I explain below, I conclude that under the ordinary meaning of the term,
       the DMR does not constitute an incentive. But it is not obvious that PUCO’s interpretation is wholly
       unreasonable. Because I think the ordinary meaning of the word should prevail, I do not address
       the reasonableness of PUCO’s interpretation.




                                                       22


18-50757-amk     Doc 2832        FILED 06/26/19          ENTERED 06/26/19 14:33:26                  Page 23 of 38
                                        January Term, 2019




       its duty and give effect to the legislature’s intent as expressed in the statute’s text,
       it must first look to the ordinary meaning of the statute’s words.
               {¶ 63} Thus, rather than accepting PUCO’s interpretation of the word
       incentive and asking whether it is reasonable, I start my analysis without any
       deference to PUCO’s interpretation. The question is simply whether the DMR
       constitutes an incentive under the plain and ordinary meaning of that word. I
       conclude that it does not.
                                    The DMR is not an incentive
               {¶ 64} As the word is commonly used, something is an incentive to perform
       an act only if it would push a party toward performing that act. As the plurality
       rightly notes, there are no meaningful conditions on FirstEnergy’s access to the
       DMR funds, nor does the DMR in any way push FirstEnergy to spend the additional
       money on grid modernization as opposed to using the funds in some other way.
       Hence the DMR cannot be a distribution infrastructure and modernization incentive
       because it in no way incents the company to modernize or improve its distribution
       infrastructure.
               {¶ 65} In concluding that the DMR constitutes an incentive, PUCO relied
       upon the dictionary definition cited above, and based on that definition it equated
       the word incentive with the word stimulus. It found the DMR to be an incentive
       because improving FirstEnergy’s financial situation would “stimulate the
       Companies to focus their innovation and resources on modernizing their
       distribution systems,” Pub. Util. Comm. No. 14-1297-EL-SSO, Fifth rehearing
       entry, ¶ 190 (Oct. 12, 2016).
               {¶ 66} By predicating its analysis solely on a single word in a definition
       from a single dictionary, PUCO provides a good example of how dictionaries can
       be misused. Except in cases where words have specialized or technical meanings,
       when interpreting a statute one must look to how words are typically used by
       ordinary speakers of the English language. See Great Lakes Bar Control, Inc. v.




                                                 23


18-50757-amk   Doc 2832       FILED 06/26/19       ENTERED 06/26/19 14:33:26             Page 24 of 38
                                     SUPREME COURT OF OHIO




       Testa, __ Ohio St.3d __, 2018-Ohio-5207, __ N.E.3d __, ¶ 9-10. This is because
       the ordinary meaning of a word is not just any meaning that might be supported by
       some dictionary definition or other but rather what that word ordinarily connotes.
       See Smith v. United States, 508 U.S. 223, 242, 113 S.Ct. 2050, 124 L.Ed.2d 138
       (1993) (Scalia, J., dissenting). By failing to take stock of how words are actually
       used, one runs the risk of making a “ ‘fortress out of the dictionary,’ ” and thereby
       achieving results that are contrary to the intent of the legislature as expressed in the
       statutory text. See United States v. Costello, 666 F.3d 1040, 1043– 44 (7th
       Cir.2012), quoting Cabell v. Markham, 148 F.2d 737, 739 (2d Cir. 1945).
                {¶ 67} Here, PUCO appears to be playing the old dictionary definition
       matching game. According to the rules of that game, one chooses a single
       definition or part of a definition. Then one squints at the chosen words in isolation
       until one’s sense of the colloquial use of language is sufficiently dulled, and one
       concludes that the matter at hand could (just maybe) be covered by that definition.
       From this, a player of the game leaps to the conclusion that this is what the statute
       means.
                {¶ 68} Instead of playing this game, one should stop and take stock of how
       the word or words are actually used by ordinary speakers of the English language.
       And it should be plain that an incentive cannot be anything that might stimulate an
       outcome. Rather, it must direct and motivate a party toward that outcome. Indeed,
       this goal-directed requirement is evident in the definitions picked out by one of the
       dissents. Among those definitions are (1) “something that incites or has a tendency
       to incite to determination or action,” (2) “a motive or spur,” and (3) “serving to
       encourage, rouse, or move to action :     STIMULATIVE    : motivative in a particular
       direction or course.” (Capitalization sic and emphasis added.) Webster’s Third
       New International Dictionary 1141 (2002). That dissent suggests that nothing in
       these definitions requires an incentive “to be conditioned or restricted or even
       related to the action being encouraged.” Dissenting opinion of Kennedy, J., at




                                                 24


18-50757-amk    Doc 2832      FILED 06/26/19       ENTERED 06/26/19 14:33:26             Page 25 of 38
                                        January Term, 2019




       ¶ 82. But that can’t be right. If an incentive must motivate the company in a
       particular direction or course, it must be related to that direction or course.
               {¶ 69} In   mistakenly     treating     “incentive”   and    “stimulus”     as
       interchangeable, PUCO failed to realize that there are a great many things that we
       might properly describe as a stimulus but which we would not call an incentive.
       Sunlight might stimulate plant growth, but we would not say sunlight is an incentive
       for plant growth. A cut to base tax rates might stimulate economic development,
       but we would not call the tax cut an incentive for economic development. And
       while a cringe-worthy joke might stimulate a groan, it’s not an incentive for
       anything. The problem with PUCO’s treating incentive as interchangeable with
       stimulus is that the word stimulus can be used to describe anything that might have
       an effect on a system. But an incentive is understood more narrowly, as something
       that affects a system in a particular way—by motivating and directing a party
       toward a certain course of action. Where PUCO and both dissents err is in failing
       to distinguish between something that might make an outcome more likely and
       something that serves as an incentive—that is, something that directs and motivates
       a party toward an outcome.
               {¶ 70} Given how the word incentive is ordinarily used, it is no surprise that
       in other contexts an incentive must be related to a desired act so as to direct and
       motivate a party to perform it. For instance, under Federal Energy Regulation
       Commission policy, an incentive program must be prospective and there “must be
       a connection between the incentive and the conduct meant to be induced,”
       California Pub. Util. Comm. v. Fed. Energy Regulatory Comm., 879 F.3d 966, 977
       (9th Cir.2018). For an incentive plan to be prospective, it must be conditioned on
       some future behavior. A payment of money without any conditions related to future
       acts is not prospective and lacks any connection with the conduct meant to be
       induced.




                                                 25


18-50757-amk   Doc 2832      FILED 06/26/19          ENTERED 06/26/19 14:33:26           Page 26 of 38
                                     SUPREME COURT OF OHIO




               {¶ 71} In sum, something cannot be an incentive if it does not direct the
       utility toward a particular desired outcome. Merely giving the utility more money
       does nothing to direct it toward improving its infrastructure, even if the utility might
       choose to use the money in that way. With extra money, a utility might increase
       employee salaries, pay its investors a higher dividend, redecorate its offices, or
       perhaps, modernize its infrastructure. But because the DMR does not place any
       meaningful constraints on the money, it does not direct the utility toward
       infrastructure improvements rather than any of these other things. And the fact that
       the utility may not be able to do any of these things without the extra money does
       not change this analysis; more money, in and of itself, does not motivate the utility
       to do any particular thing at all.
               {¶ 72} In contrast, if the money had conditions—if the company had to pay
       it back if it were not used for grid modernization or if the company only got the
       money after it started a modernization project—then the DMR would count as an
       incentive. It would do so, because it would guide the utility toward a particular
       course of action. But here the DMR does nothing to motivate the utility to spend
       the additional funds to improve its infrastructure or modernize its grid. It is,
       therefore, not a distribution infrastructure and modernization incentive under any
       plausible understanding of that phrase.         R.C. 4928.143(B)(2)(h) allows for
       “provisions regarding distribution infrastructure and modernization incentives”—
       that is, programs that direct and motivate a utility to modernize or improve its
       infrastructure. The DMR is no such thing.
               {¶ 73} I agree with the plurality’s resolution of the remaining propositions
       of law set forth in sections III.B through III.J of the plurality opinion.
                                        _________________
               KENNEDY, J., dissenting.
               {¶ 74} It may be true, as one member of our court has remarked, that “R.C.
       Chapter 4928 is a labyrinthian scheme that governs Ohio’s retail electric service,”




                                                 26


18-50757-amk   Doc 2832       FILED 06/26/19       ENTERED 06/26/19 14:33:26             Page 27 of 38
                                         January Term, 2019




       In re Application of Columbus S. Power Co., 147 Ohio St.3d 439, 2016-Ohio-1608,
       67 N.E.3d 734, ¶ 72 (O’Connor, C.J., concurring in part and dissenting in part).
       This case, however, presents only a straightforward question of statutory
       interpretation: does R.C. 4928.143(B)(2)(h) permit inclusion of the Distribution
       Modernization Rider (“DMR”) in the electric-security plan for the FirstEnergy
       Companies?
               {¶ 75} The answer is yes. R.C. 4928.143(B)(2)(h) provides that an electric-
       security plan may include provisions regarding the utility’s distribution service,
       including distribution infrastructure and modernization incentives for the utility.
       The DMR is a provision that relates to the utility’s distribution service, and because
       it is designed to encourage and enable FirstEnergy Companies (Ohio Edison
       Company, The Cleveland Electric Illuminating Company, and The Toledo Edison
       Company) (collectively “FirstEnergy” or the “companies”) to modernize its
       electrical grid, it is a distribution infrastructure and modernization incentive.
       Further, nothing in R.C. 4928.143(B)(2)(h) requires the commission to impose any
       conditions or restrictions on an incentive in order for it to be included in the electric-
       security plan.
               {¶ 76} For these reasons, the commission did not act unlawfully or
       unreasonably in including the DMR in FirstEnergy’s electric-security plan, and I
       would affirm its decision.
                                      R.C. 4928.143(B)(2)(h)
               {¶ 77} R.C. 4928.143(B)(2) provides that an electric-security plan


                        may provide for or include, without limitation, * * *
                        ***
                        (h) Provisions regarding the utility’s distribution service,
               including, without limitation and notwithstanding any provision of
               Title XLIX of the Revised Code to the contrary, * * * provisions




                                                  27


18-50757-amk    Doc 2832      FILED 06/26/19        ENTERED 06/26/19 14:33:26              Page 28 of 38
                                     SUPREME COURT OF OHIO




               regarding distribution infrastructure and modernization incentives
               for the electric distribution utility. * * * As part of its determination
               as to whether to allow in an electric distribution utility’s electric
               security plan inclusion of any provision described in division
               (B)(2)(h) of this section, the commission shall examine the
               reliability of the electric distribution utility’s distribution system and
               ensure that customers’ and the electric distribution utility’s
               expectations are aligned and that the electric distribution utility is
               placing sufficient emphasis on and dedicating sufficient resources
               to the reliability of its distribution system.


       (Emphasis added.)
               {¶ 78} In construing this statute, our duty is to determine and give effect to
       the intent of the General Assembly as expressed in the language it enacted. Griffith
       v. Aultman Hosp., 146 Ohio St.3d 196, 2016-Ohio-1138, 54 N.E.3d 1196, ¶ 18, 23;
       Fisher v. Hasenjager, 116 Ohio St.3d 53, 2007-Ohio-5589, 876 N.E.2d 546, ¶ 20.
       R.C. 1.42 guides our analysis, providing that “[w]ords and phrases shall be read in
       context and construed according to the rules of grammar and common usage.” In
       conducting this analysis, a court may not add or delete words. In re Application of
       Ohio Power Co., 140 Ohio St.3d 509, 2014-Ohio-4271, 20 N.E.3d 699, ¶ 24.
       Rather, “ ‘[t]he preeminent canon of statutory interpretation requires us to
       “presume that [the] legislature says in a statute what it means and means in a statute
       what it says there.” ’ ” State ex rel. Lee v. Karnes, 103 Ohio St.3d 559, 2004-Ohio-
       5718, 817 N.E.2d 76, ¶ 27, quoting BedRoc Ltd., L.L.C. v. United States, 541 U.S.
       176, 183, 124 S.Ct. 1587, 158 L.Ed.2d 338 (2004), quoting Connecticut Natl. Bank
       v. Germain, 503 U.S. 249, 253-254, 112 S.Ct. 1146, 117 L.Ed.2d 391 (1992). And
       if the language of the statute is clear and unambiguous, then we must apply it as
       written, Pelletier v. Campbell, 153 Ohio St.3d 611, 2018-Ohio-2121, 109 N.E.3d




                                                  28


18-50757-amk   Doc 2832       FILED 06/26/19        ENTERED 06/26/19 14:33:26               Page 29 of 38
                                       January Term, 2019




       1210, ¶ 14, and may not rewrite it in the guise of statutory interpretation, Doe v.
       Marlington Local School Dist. Bd. of Edn., 122 Ohio St.3d 12, 2009-Ohio-1360,
       907 N.E.2d 706, ¶ 29.
               {¶ 79} The plurality concludes that “[a]n incentive generally serves to
       induce someone to take some action that otherwise would not be taken but for the
       incentive.” Plurality opinion at ¶ 16. It asserts that the DMR is not an incentive
       because it lacks “real requirements, restrictions, or conditions,” id. at ¶ 19, and it
       suggests that an incentive must include “rewards and penalties that link utility
       revenues to various standards or goals,” id. at ¶ 17. However, these requirements
       do not appear in the statute. Our role is to apply the statute as enacted by the
       General Assembly, the sole arbiter of public policy in this state. We may not read
       words into the statute that the legislature could have written.          After all, the
       judiciary’s function is to say what the law is, not what it should be.
               {¶ 80} Moreover, the only authority cited in support of the plurality’s view
       is the decision of a single federal district court construing the meaning of an
       incentive program incorporated in a car-dealer franchise agreement, a contract that
       included express conditions for receiving a bonus.          See Len Stoler, Inc. v.
       Volkswagen Group of America, Inc., 232 F.Supp.3d 813, 817 (E.D.Va.2017).
               {¶ 81} The plurality’s analysis runs counter to the plain language of the
       statute. First, R.C. 4928.143(B)(2)(h) permits the electric-security plan to include
       any “[p]rovisions regarding the utility’s distribution service.” The commission
       expressly found that the DMR relates to FirstEnergy’s distribution service (rather
       than generation). It explained that there was “a demonstrated need for credit
       support for the [FirstEnergy] Companies in order to ensure that the Companies have
       access to capital markets in order to make investments in their distribution system.”
       Pub. Util. Comm. No. 14-1297-EL-SSO, Fifth rehearing entry, ¶ 185 (Oct. 12,
       2016). The DMR seeks to satisfy this need by imposing a charge on customers of
       FirstEnergy’s distribution service in order to enable the utility to maintain and




                                                 29


18-50757-amk   Doc 2832      FILED 06/26/19       ENTERED 06/26/19 14:33:26              Page 30 of 38
                                     SUPREME COURT OF OHIO




       modernize that service. The DMR is therefore directly related to FirstEnergy’s
       distribution services.
               {¶ 82} Second, the word “incentive” is broader than a promise of
       compensation in exchange for action. The word “incentive” means “something that
       incites or has a tendency to incite to determination or action.” Webster’s Third New
       International Dictionary 1141 (2002).           It also means “a motive or spur,”
       “INDUCEMENT,” and “serving to encourage, rouse, or move to action : STIMULATIVE
       : motivative in a particular direction or course.” (Capitalization sic.) Id. Nothing
       prohibits the offer of an incentive when there might be a preexisting duty to
       perform, because parties are free to create incentives to perform the act sooner or
       with more fervor or to prevent nonperformance. Nor does the definition of
       “incentive” indicate that an incentive has to be conditioned or restricted or even
       related to the action being encouraged. Rather, an incentive only has to tend to
       encourage or spur performance. Therefore, a provision in an electric-security plan
       is a distribution infrastructure and modernization incentive if it tends to encourage
       or spur the electric distribution utility to modernize its distribution infrastructure.
               {¶ 83} The commission found the DMR to advance the policy of this state
       to encourage innovation and market access for cost-effective retail electric service,
       including the use of smart grid programs and implementation of advanced metering
       infrastructure, by encouraging and enabling FirstEnergy to modernize its grid. See
       R.C. 4928.02(D). The commission also found that “the record demonstrates that
       Rider DMR is intended to stimulate the Companies to focus their innovation and
       resources on modernizing their distribution systems.” Pub. Util. Comm. No. 14-
       1297-EL-SSO, Fifth rehearing entry, ¶ 190 (Oct. 12, 2016).              The rider, the
       commission pointed out, is needed to allow FirstEnergy to access credit markets to
       obtain the funds to jump-start grid modernization, while a downgrade in its
       investment rating could lead to a reduction in funds available for modernization,
       jeopardizing those efforts. Essentially, the commission examined FirstEnergy’s




                                                  30


18-50757-amk   Doc 2832         FILED 06/26/19      ENTERED 06/26/19 14:33:26             Page 31 of 38
                                       January Term, 2019




       financial situation and found that without the DMR, grid modernization might not
       occur. It then decided to provide the rider as an incentive to spur and speed up the
       utility’s efforts to modernize the grid. The DMR therefore gives FirstEnergy an
       incentive to modernize its grid by providing the support needed to make it possible.
               {¶ 84} Further, R.C. 4928.143(B)(2)(h) is devoid of language conditioning
       payment of a distribution infrastructure and modernization incentive on any
       particular action by the utility. Contrary to the plurality’s premise, implementation
       of a distribution infrastructure and modernization incentive under R.C.
       4928.143(B)(2)(h) does not require the commission to impose directives, timelines,
       or penalties related to the receipt of the incentive payments. Nor does the statute
       preclude the payment of an incentive that would “provide additional revenue
       beyond what the companies would recover for modernizing their distribution
       systems.” Plurality opinion at ¶ 18. And the statute does not prohibit payment of
       a distribution infrastructure and modernization incentive “up front before any
       infrastructure-improvement projects were undertaken or completed.” Plurality
       opinion at ¶ 18.
               {¶ 85} Rather than dictating any specific conditions on the form that an
       incentive may take, R.C. 4928.143(B)(2)(h) broadly authorizes an electric-security
       plan to include a provision regarding a distribution infrastructure and
       modernization incentive “without limitation and notwithstanding any provision of
       Title XLIX of the Revised Code to the contrary.” The only requirement of the
       commission included in R.C. 4928.143(B)(2)(h) is that it “shall examine the
       reliability of the electric distribution utility’s distribution system and ensure that
       customers’ and the electric distribution utility’s expectations are aligned and that
       the electric distribution utility is placing sufficient emphasis on and dedicating
       sufficient resources to the reliability of its distribution system,” id. The commission
       satisfied that requirement when it found that “Staff has completed an examination
       of the reliability of the Companies’ distribution system and ensured that the




                                                 31


18-50757-amk   Doc 2832      FILED 06/26/19        ENTERED 06/26/19 14:33:26            Page 32 of 38
                                    SUPREME COURT OF OHIO




       customers’ and the Companies’ expectations are aligned.” Pub. Util. Comm. No.
       14-1297-EL-SSO, Fifth rehearing entry, ¶ 191 (Oct. 12, 2016).
               {¶ 86} The plurality faults the commission for “point[ing] to nothing in the
       record that demonstrates how this cash infusion incentivizes FirstEnergy to
       accomplish [the] goal” of grid modernization. Plurality opinion at ¶ 18. However,
       the commission’s order pointed to the testimony of Hisham M. Choueiki, Ph.D.,
       P.E., the commission’s expert on utility rates, that the DMR “will enable” the
       companies to obtain funds to “jumpstart” grid modernization. Pub. Util. Comm.
       No. 14-1297-EL-SSO, Fifth rehearing entry, ¶ 192 (Oct. 12, 2016). Choueiki
       further testified that the DMR was an incentive designed to speed up the utility’s
       efforts at grid modernization. The commission also cited the testimony of Eileen
       M. Mikkelsen, the person responsible for rate and regulatory activities for all of
       FirstEnergy Corp.’s utility subsidiaries, who explained that the DMR would enable
       the utility to fund significant investments to modernize the distribution system.
               {¶ 87} “Our function is not to weigh the evidence or to choose between
       alternative, fairly debatable rate structures.” Cleveland Elec. Illum. Co. v. Pub.
       Util. Comm., 46 Ohio St.2d 105, 108, 346 N.E.2d 778 (1976). We do not set rates
       but only ensure that the rates set are not unlawful or unreasonable.           Ohio
       Consumers’ Counsel v. Pub. Util. Comm., 127 Ohio St.3d 524, 2010-Ohio-6239,
       941 N.E.2d 757, ¶ 13. “A decision is unreasonable if there is no sound reasoning
       process that would support that decision. It is not enough that the reviewing court,
       were it deciding the issue de novo, would not have found that reasoning process to
       be persuasive.” AAAA Ents., Inc. v. River Place Community Urban Redevelopment
       Corp., 50 Ohio St.3d 157, 161, 553 N.E.2d 597 (1990). And this court will not
       reverse the commission’s findings “when the record contains sufficient probative
       evidence to show that the commission’s decision was not manifestly against the
       weight of the evidence and was not so clearly unsupported by the record as to show
       misapprehension, mistake, or willful disregard of duty.” In re Application of




                                                32


18-50757-amk   Doc 2832      FILED 06/26/19       ENTERED 06/26/19 14:33:26           Page 33 of 38
                                       January Term, 2019




       Columbus S. Power Co., 147 Ohio St.3d 439, 2016-Ohio-1608, 67 N.E.3d 734,
       ¶ 10.
               {¶ 88} Here, the DMR is lawful because it is authorized by R.C.
       4928.143(B)(2)(h) as a provision regarding distribution service and as a distribution
       infrastructure and modernization incentive. And it is reasonable because the
       commission, after reviewing the evidence, determined that FirstEnergy would not
       be able to modernize its grid without access to affordable financing, so to prevent
       higher rates for customers in the future, the commission spurred FirstEnergy’s grid-
       modernization effort by ensuring that financing would be available to pay for it.
       These findings are not so clearly unsupported by the record as to show
       misapprehension, mistake, or willful disregard of duty, nor are they unreasonable,
       and the court should not substitute its judgment for the commission’s in this matter.
                                           Conclusion
               {¶ 89} Justice Oliver Wendell Holmes Jr. once remarked that “[g]reat cases,
       like hard cases, make bad law.” N. Secs. Co. v. United States, 193 U.S. 197, 400,
       24 S.Ct. 436, 48 L.Ed. 679 (1904) (Holmes, J., dissenting). And the case before us
       today is no doubt great and hard—great, because a utility on which numerous Ohio
       businesses and households depend is at risk of a credit-rating downgrade that would
       bring with it considerable financial difficulties, and hard, because the means
       suggested to avert that downgrade—called “credit support” by some and a “bailout”
       by others—will be borne by ratepayers.
               {¶ 90} But no matter how great the case or how hard the facts, our duty here
       is the same—to interpret and apply the words of the statute.                    R.C.
       4928.143(B)(2)(h) authorizes FirstEnergy’s electric-security plan to include a
       provision relating to its distribution service, including distribution infrastructure
       and modernization incentives. Acting on that authority and upon review of the
       evidence presented by the parties, the commission designed the DMR and included
       it in FirstEnergy’s electric-security plan to jump-start investment in grid




                                                33


18-50757-amk   Doc 2832      FILED 06/26/19       ENTERED 06/26/19 14:33:26           Page 34 of 38
                                    SUPREME COURT OF OHIO




       modernization. Because that decision is neither unlawful nor unreasonable, I would
       affirm the commission’s decision.
                                      _________________
               FISCHER, J., dissenting.
               {¶ 91} R.C. 4928.143, which outlines the process for an electric-
       distribution utility to obtain approval of an electric-security plan (“ESP”),
       establishes that an ESP may include “[p]rovisions regarding the utility’s
       distribution service, including, without limitation and notwithstanding any
       provision of Title XLIX of the Revised Code to the contrary, * * * provisions
       regarding distribution infrastructure and modernization incentives.”             R.C.
       4928.143(B)(2)(h). In my view, we can resolve the issue presented in this case
       simply by applying this clear statutory language.
               {¶ 92} The statute permits the type of rider at issue in this case. The
       distribution modernization rider (“DMR”) relates to the utility’s distribution
       service, and because it is designed to foster modernization of Ohio’s electrical grid,
       it is an incentive for modernization. I would affirm on the bases that the DMR is
       permissible under R.C. 4928.143 and the Public Utilities Commission of Ohio (“the
       commission”) acted under law and with reason.
               {¶ 93} We must give effect to the intent of the General Assembly, which is
       embodied in the statutes of the Revised Code. Hulsmeyer v. Hospice of Southwest
       Ohio, Inc., 142 Ohio St.3d 236, 2014-Ohio-5511, 29 N.E.3d 903, ¶ 21. When the
       language of a statute is unambiguous, we must apply it as written. Id. at ¶ 23. This
       court “must give effect to the words used, making neither additions nor deletions
       from words chosen by the General Assembly.” Id., citing Columbia Gas Transm.
       Corp. v. Levin, 117 Ohio St. 3d 122, 2008-Ohio-511, 882 N.E.2d 400, ¶ 19, citing
       Cline v. Ohio Bur. of Motor Vehicles, 61 Ohio St.3d 93, 97, 573 N.E.2d 77 (1991).
               {¶ 94} The plurality opinion is premised upon a conclusion that the DMR
       does not constitute an incentive under R.C. 4928.143(B)(2)(h). I would conclude




                                                34


18-50757-amk   Doc 2832      FILED 06/26/19       ENTERED 06/26/19 14:33:26            Page 35 of 38
                                        January Term, 2019




       that the commission’s finding that the rider is an incentive was neither unlawful nor
       unreasonable. The word “incentive” is not defined in the statute. An undefined
       term used in a statute is to be given its common, everyday meaning. State v. Dorso,
       4 Ohio St.3d 60, 62, 466 N.E.2d 449 (1983); Am. Fiber Sys., Inc. v. Levin, 125 Ohio
       St.3d 374, 2010-Ohio-1468, 928 N.E.2d 695, ¶ 24. It is clear from the statute that
       the word has a common-sense meaning of inducing an action.
               {¶ 95} The commission specifically noted that the DMR relates to
       distribution service. Pub. Util. Comm. No. 14-1297-EL-SSO, Fifth rehearing entry,
       ¶ 190 (Oct. 12, 2016). And the commission found that the DMR was added to
       encourage innovation and modernization to the system. Id. Thus, the commission
       made a determination, supported by evidence, that the DMR induces an action.
       Based on the language of R.C. 4928.143(B)(2)(h), the commission’s findings are
       neither unlawful or unreasonable.
               {¶ 96} Moreover, R.C. 4928.143(B)(2)(h) does not impose any additional
       requirements related to the receipt of the incentive payments. This broad statute
       does not prevent an upfront payment of that incentive and it does not specify any
       conditions or the type of incentive that may be designed. The single requirement
       found in R.C. 4928.143(B)(2)(h) is for the commission to examine the reliability of
       the utility and ensure aligned expectations and sufficient resources:


               As part of its determination as to whether to allow in an electric
               distribution utility’s electric security plan inclusion of any provision
               described in division (B)(2)(h) of this section, the commission shall
               examine the reliability of the electric distribution utility’s
               distribution system and ensure that customers’ and the electric
               distribution utility’s expectations are aligned and that the electric
               distribution utility is placing sufficient emphasis on and dedicating
               sufficient resources to the reliability of its distribution system.




                                                  35


18-50757-amk   Doc 2832       FILED 06/26/19        ENTERED 06/26/19 14:33:26             Page 36 of 38
                                     SUPREME COURT OF OHIO




       Id.     According to the record, the commission complied with this statutory
       requirement, as it specifically noted that its staff completed an examination of the
       reliability of the distribution system and ensured that the relevant expectations are
       aligned. Pub. Util. Comm. No. 14-1297-EL-SSO, Fifth rehearing entry, ¶ 191 (Oct.
       12, 2016).
                 {¶ 97} This court historically has affirmed the commission whenever the
       record contains probative evidence sufficient to show that the commission did not
       act against the manifest weight of the evidence. See Monongahela Power Co. v.
       Pub. Util. Comm., 104 Ohio St.3d 571, 2004-Ohio-6896, 820 N.E.2d 921, ¶ 29.
       The applicable statute in this case, R.C. 4928.143(B)(2)(h), specifically authorizes
       an ESP to include provisions relating to modernization incentives. The commission
       simply created a rider to do just that. As the commission acted under law by
       fulfilling and following the applicable statute and acted within reason, I conclude
       that the record contains probative evidence sufficient to show that the commission
       did not act against the manifest weight of the evidence, and I would accordingly
       affirm.
                 O’CONNOR, C.J., concurs in the foregoing opinion.
                                       _________________
                 Walter Haverfield, L.L.P., and Mark I. Wallach; and Shannon Fisk, for
       appellant Sierra Club.
                 Bruce J. Weston, Consumers’ Counsel, Maureen R. Willis and William
       Michael, Assistant Consumers’ Counsel, for appellant Ohio Consumers’ Counsel.
                 Thomas R. Hays, Leslie Kovacik, and John Borell, for appellants Northwest
       Ohio Aggregation Coalition, City of Maumee, City of Northwood, City of Oregon,
       City of Perrysburg, City of Toledo, City of Waterville, Lake Township Board of
       Trustees, Lucas County Board of Commissioners, Perrysburg Township Board of
       Trustees, Village of Holland, and Village of Ottawa Hills.




                                                36


18-50757-amk     Doc 2832     FILED 06/26/19      ENTERED 06/26/19 14:33:26           Page 37 of 38
                                      January Term, 2019




               Bricker & Eckler, L.L.P., Glenn S. Krassen, and Dane Stinson, for appellant
       Northeast Ohio Public Energy Council.
               Carpenter Lipps & Leland, L.L.P., and Kimberly W. Bojko, for appellant
       Ohio Manufacturers’ Association Energy Group.
               Gupta Wessler, P.L.L.C., and Rachel Bloomekatz, for appellants Ohio
       Environmental Council, Environmental Defense Fund, and Environmental Law &
       Policy Center.
               John Finnigan, for appellant Environmental Defense Fund.
               Trent Dougherty and Miranda Leppla, for appellant Ohio Environmental
       Council.
               Madeline Fleisher, for appellant Environmental Law & Policy Center.
               Dave Yost, Attorney General, Thomas W. McNamee, William L. Wright,
       Thomas G. Lindgren, and Steven L. Beeler, Assistant Attorneys General, for
       appellee, Public Utilities Commission of Ohio.
               Calfee, Halter & Griswold, L.L.P., James F. Lang, and N. Trevor
       Alexander; Jones Day, and Yvette McGee Brown; and Scott J. Castro, for
       intervening appellees Ohio Edison Company, Cleveland Electric Illuminating
       Company, and Toledo Edison Company.
               Boehm, Kurtz & Lowry, Michael L. Kurtz, and Jody Kyler Cohn, for
       intervening appellee Ohio Energy Group.
                                      _________________




                                               37


18-50757-amk   Doc 2832      FILED 06/26/19      ENTERED 06/26/19 14:33:26           Page 38 of 38
